DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 06/29/2022.
The amendments filed on 06/29/2022 have been entered. Applicant has presently canceled claim 5, accordingly claims 1-4 and 6-20 remain pending. Claims 13-20 were previously withdrawn from consideration. Claims 1, 2, and 8-11 are presently amended.
The previous objections to the drawings have been withdrawn in light of applicant’s canceling of claim 5 and applicant’s correction to Fig. 10B.
The previous objection to the specification has been withdrawn in light of applicant’s amendment to the specification.
The previous objections to the claims have been withdrawn in light of applicant's amendments to claims 1, 2, and 8-11.

Response to Arguments
Applicant’s arguments regarding the amended limitation pertaining to monitoring of the sagging of a motorized bed of independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, applicant's arguments regarding the amended limitation “wherein the visualization includes a relative positioning of detector arms and other peripheral structures coupled to the imaging device” do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Drawings
The drawings were received on 06/29/2022.  These drawings are acceptable.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 recites amended limitation “wherein the visualization includes a relative positioning of detector arms and other peripheral structures coupled to the imaging device”. However, neither the original claims, original drawings, nor the specification as originally filed provides support for this limitation. Applicant has not indicated where support for this limitation can be found. The specification merely provides support for accessories coupled to the imaging device as stated in paragraph [0027] and originally filed claim 6 but not “other peripheral structures”. As such, claims 1-4 and 6-12 contain new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “based on changes in the body contour [...]” renders the claim indefinite. It is unclear whether “the body contour” refers to e.g. the initial body contour profile, the body contour profile acquired during the imaging scan, both, or something separate from the two. For the present purposes of examination, the limitation has been interpreted as changes between initial body contour profile and the body contour profile acquired during the imaging scan. Further clarification is required. 
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2015/0327831, November 19, 2015, applicant submitted prior art via the IDS, hereinafter “Levin”) in view of Cao et al. (US 2019/0205687, July 4, 2019, hereinafter “Cao”) and Wong et al. (WO 2020/149876 A1, filed June 28, 2019, hereinafter “Wong”).
Regarding claim 1, Levin discloses a method for an imaging device (“medical imaging system” Abstract; also see “the methods and processes of the various embodiments of the invention” [0069]), comprising: 
prior to a start of an imaging scan (“a preliminary imaging of the patient is performed while the columns are at least partially retracted (column below the table may be placed near the table without fear of collision as the location and shape of the table is known to the system).” [0055]; also see “Prior to moving image detector columns into place for the imaging operation, the system performs a subject shape estimation.” [0045]), 
retrieving an initial body contour profile of a subject to be scanned (“The preliminary image includes the scattered radiation and the reconstructed image may be used for determining the patient's shape [initial body contour profile]. Optionally, direct and scattered radiation is concurrently gathered, but kept in separate datasets. The combined scattered and direct radiation is used for determining the patient's shape” [0055]; also see “external shape profile, or outline” [0027]), and 
setting up scan parameters for the imaging scan based on the retrieved initial body contour profile (“The combined scattered and direct radiation is used for determining the patient's shape, while the direct radiation is used for conventional SPECT imaging. It should be noted that while a preliminary may have a degraded resolution, it nevertheless may reveal the location of the targeted organ (for example the heart in cardiac imaging) via the direct radiation, as well as the non-targeted tissue (for example the rest of the torso) via the scattered radiation. It should be noted that non-target tissue intervene with imaging the target organ(s) by both preventing placement of the detection units near the target organ, and by attenuating the radiation emitted from it. By analyzing both target and intervening non-target tissue, imaging strategy [scan parameters] may be determined and optionally optimized. Such imaging strategy may include at least some of: positioning the columns; determining the range of pivoting of the detector units; determining optimal height of the table (to enable optimal placement of the columns); determining optimal rotation angle of the gantry (to enable optimal placement of the columns); setting imaging duration (by estimating the time needed to acquire clinically satisfying image taking into account the distance from detectors to the target organ, the radiation from the target-organ, and the attenuation).” [0055]); 
generating a body contour profile during the imaging scan (“Having two rings of optical transceivers enables to scan the patient without collisions while the table moves in one direction or the other. Although patient's shape that was measured while the patient was moved into the bore may be stored and used when the patient is moved back, a second ring of transceivers at the other edge may be used to ensure that the patient did not move or changed his position (such as lifting an arm or folding his knees) since the last measurement of body shape. It should be noted that in most cases detector columns are retracted before the patient is moved out of the patient bore, and thus collision is unlikely at this stage. However, back and forth motion may need to be executed by the table for dynamic imaging of an organ (or organs) larger than the axial length of the FOV (Field Of View) of the camera. In these cases, having two rings may be advantageous as columns need not be retracted and imaging may be performed on both table motion directions.” [0049]; also see [0058]).
Although Levin further suggests providing a visualization of the generated body contour profile to an operator (“The reconstructed images and other user output can be transmitted to a display 40 such as a computer monitor or printer output.” [0038]; also see surface profile 44 of a subject in Fig. 4 and corresponding description and digital views of shape estimation in Figs. 12 and 13 and corresponding descriptions; examiner notes that “other user output” could include the digital views of shape estimation, although it is not explicitly disclosed as such by Levin), and discloses wherein the visualization includes a relative positioning of detector arms and other peripheral structures coupled to the imaging device (see other peripheral structures coupled to the imaging device in e.g. Fig. 9, reproduced below, and corresponding description, e.g. range finders 94), because Levin does not explicitly disclose the “other user output” including the shape estimation, Levin fails to explicitly disclose providing a visualization of the generated body contour profile to an operator. Examiner notes that as previously stated above, Levin discloses the ability to provide a visualization to an operator, e.g. display 40, and further discloses generating the visualization of the generated body contour profile, e.g. Figs. 4, 12-13. There is merely no explicit teaching that the visualization of the generated body contour profile is specifically output to the display.

    PNG
    media_image1.png
    560
    443
    media_image1.png
    Greyscale

However, Cao teaches, in the same field of endeavor, providing a visualization of the generated body contour profile to an operator (“For example, an operator may manually set the target portion on an image of the subject displayed on the GUI. The operator may draw an area on the image of the subject displayed on the GUI to set the target portion. Alternatively, the operator may select one or more reference points on the image of the subject displayed on the GUI to set the target portion.” [0072]’ also see “the at least one image may include an image of body contour” [0038]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Levin with providing a visualization of the generated body contour profile to an operator as taught by Cao in order to allow an operator to manually indicate a target portion in the patient ([0072] of Cao).
Although Levin discloses adjusting bed position of a motorized bed and patient position during the scan (e.g. see “table position” [0027]; [0028], [0064]), Levin fails to disclose during the imaging scan, monitoring sagging of a motorized bed on which the patient is being supported; and based on changes in the body contour and bed position resulting from the sagging, adjusting either or both of the bed position and patient position during the scan.
However, Wong teaches, in the same field of endeavor, during the imaging scan, monitoring sagging of a motorized bed on which the patient is being supported; and based on changes in the body contour and bed position resulting from the sagging, adjusting either or both of the bed position and patient position during the scan (“In some implementations, the integrated CT treatment couch system may include, or be communicatively coupled to, one or more sensors, imaging sensors, and/or non-contact monitoring systems, configured to monitor a position of the treatment couchtop (e.g., relative to the pedestal component, the CT gantry, the base platform, the ground, and/or the like), monitor a load (e.g., a weight of a patient) on the treatment couchtop, monitor a posture of a patient on the treatment couchtop and/or a position of one or more body parts of the patient while the patient is resting on the treatment couchtop, and/or the like. In some implementations, the sensor(s) may, based on such monitoring, generate sensor signals, and provide the sensor signals to the processor for processing. In some implementations, the processor may, based on the sensor signals, control the motor(s) to move the pedestal component and/or the treatment couchtop accordingly. For example, in a case where sensor signal(s) indicate that an end of the treatment couchtop is sagging downwardly (e.g., when the treatment couchtop is extended translationally in the z-axis towards a treatment gantry), such as due to a weight of a patient on the treatment couchtop, the processor may control the motor(s) to tilt the treatment couchtop (e.g., upwardly) to compensate for the sag.” [0020]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Levin with , during the imaging scan, monitoring sagging of a motorized bed on which the patient is being supported; and based on changes in the body contour and bed position resulting from the sagging, adjusting either or both of the bed position and patient position during the scan as taught by Wong in order to account for caused by changes in scan parameters from sagging ([0020] of Wong).
Regarding claim 2, Levin further discloses wherein the scan parameters include radial positions of detector arms of a multi-arm detector relative to a position of the subject on a bed (“detector units/columns can be moved into multiple radial positions” [0006]; also see “FIG. 4 shows a radial construction of an in-use imaging system, where twelve detector columns 22 have their heads placed at a consistent angle and have been moved radially inward to be in positions close to a surface profile 44 of a subject.” [0042]; also see “Such imaging strategy may include at least some of: positioning the columns” [0055]).
Regarding claim 3, Levin further discloses wherein the scan parameters further include a sweep plan for the detector arms (“The imaging system 20 can also include a detector controller 30 that operates to control the movement of the detector columns 22 and/or the collimators 26. For example, the detector controller 30 may control movement of the detector columns 22, such as to rotate or orbit the detector columns 22 around a patient 24, and which may also include moving the detectors closer or farther from the patient 24 and pivoting/swiveling the detector columns 22, such that more localized movements or motions are provided. In an exemplary embodiment, a detector unit within column 22 pivots about an axis substantially parallel to the length of patient 18 such that collimator 26 associated with the detector unit within column 22 views patient 18 from several orientations. The detector controller 30 additionally may control the orbital rotation of the detector columns 22 around the edges of the gantry bore, such that the detector columns 22 are at a new angle to the patient 24 than previously. The detector controller 30 may also optionally control movement of the collimators 26, such as independently of the detector columns 22. It should be noted that one or more the detector columns 22 and/or the collimators 26 may move during imaging operation” [0033]) for a single bed position or a sequence of bed positions during the imaging scan (“It should be noted that in most cases detector columns are retracted before the patient is moved out of the patient bore, and thus collision is unlikely at this stage. However, back and forth motion may need to be executed by the table for dynamic imaging of an organ (or organs) larger than the axial length of the FOV (Field Of View) of the camera. In these cases, having two rings may be advantageous as columns need not be retracted and imaging may be performed on both table motion directions.” [0049]).
Regarding claim 4, Levin further discloses wherein the visualization of the body contour profile is in a form of a shape outline of the subject showing anatomy of the subject (see Figs. 12 and 13, reproduced below, and corresponding descriptions).

    PNG
    media_image2.png
    358
    322
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    363
    317
    media_image3.png
    Greyscale

Regarding claim 6, Levin further discloses wherein the visualization shows a relative positioning of each of the subject, the detector arms, and accessories coupled to the imaging device (see Fig. 4, reproduced below, and corresponding description; examiner notes that the patient table in Fig. 4 has been interpreted as accessories coupled to the imaging device; also see additional accessories coupled to the imaging device in e.g. Fig. 9, reproduced below, and corresponding description, e.g. range finders 94).

    PNG
    media_image4.png
    314
    324
    media_image4.png
    Greyscale
 
    PNG
    media_image1.png
    560
    443
    media_image1.png
    Greyscale

Regarding claim 7, Levin further discloses wherein the visualization is available on a device located outside or inside a room housing the imaging device (“The reconstructed images and other user output can be transmitted to a display 40 such as a computer monitor or printer output. The reconstructed images and other user output can also be transmitted to a remote computing device via network 42.” [0038]; also see Fig. 2 and corresponding description), the operator controlling the device (user input 39, Fig. 2 and corresponding description). 
Regarding claim 8, Levin further discloses wherein generating the body contour profile includes capturing contour image data via one or more contour sensors installed along one or more rings mounted on a gantry of the imaging device along a perimeter of a bore of the gantry (“In order to estimate subject shape, gantry 78 has installed light emitting sources 70 and light detectors 72. Light emitting sources 70 can be light emitting diodes (LED) in an embodiment. Light detectors 72 can be photo-diodes in an embodiment. Light emitting sources 70 and light detectors 72 are installed around the ring of gantry 78.” [0046]; also see Figs. 7-9, 11, and corresponding descriptions).
Regarding claim 9, Levin further discloses wherein the contour sensors include one or more of imaging sensors, 3 dimensional cameras, capacitate sensors, and ultrasound sensors (“Camera 116 can be a three-dimensional (3D) optical camera” [0056]; also see “Range finders 94 can be ultrasonic transducers in one embodiment” [0051]).
Regarding claim 10, Levin further discloses wherein generating the body contour profile during the imaging scan includes updating the body contour profile at a threshold interval (“A first shape estimation 120 is estimated based on information at a first time. A second shape estimation 122 is estimated based on information at a second time. And a third shape estimation 124 is estimated based on information at a third time. For example, this could be three separate times as a subject is moved through a gantry bore in the axial direction. This is done by a movable gantry table, an example of which is shown in FIG. 1. The system may also have multiple times at one axial position of the table in order to capture the maximum subject shape at that axial position. This is due to the fact that as the subject breathes, their shape can shift slightly.” [0058]).
Regarding claim 11, Levin further discloses wherein adjusting the scan parameters includes changing one or more of the radial positions of detector arms (“detector units/columns can be moved into multiple radial positions” [0006]; also see “FIG. 4 shows a radial construction of an in-use imaging system, where twelve detector columns 22 have their heads placed at a consistent angle and have been moved radially inward to be in positions close to a surface profile 44 of a subject.” [0042]; also see “Such imaging strategy may include at least some of: positioning the columns” [0055]), sweep plan for the detector arms (“The imaging system 20 can also include a detector controller 30 that operates to control the movement of the detector columns 22 and/or the collimators 26. For example, the detector controller 30 may control movement of the detector columns 22, such as to rotate or orbit the detector columns 22 around a patient 24, and which may also include moving the detectors closer or farther from the patient 24 and pivoting/swiveling the detector columns 22, such that more localized movements or motions are provided. In an exemplary embodiment, a detector unit within column 22 pivots about an axis substantially parallel to the length of patient 18 such that collimator 26 associated with the detector unit within column 22 views patient 18 from several orientations. The detector controller 30 additionally may control the orbital rotation of the detector columns 22 around the edges of the gantry bore, such that the detector columns 22 are at a new angle to the patient 24 than previously. The detector controller 30 may also optionally control movement of the collimators 26, such as independently of the detector columns 22. It should be noted that one or more the detector columns 22 and/or the collimators 26 may move during imaging operation” [0033]), a single bed position (“determining optimal height of the table” [0055]), and a sequence of bed positions in response to a change in a position of the subject during the scan, a change in the position of the subject estimated based on the generated body contour profile during the imaging scan.
Regarding claim 12, Levin further discloses wherein the initial body contour profile is generated during a previous imaging scan of the subject using the imaging device (“a preliminary imaging of the patient is performed while the columns are at least partially retracted (column below the table may be placed near the table without fear of collision as the location and shape of the table is known to the system). The preliminary image includes the scattered radiation and the reconstructed image may be used for determining the patient's shape. Optionally, direct and scattered radiation is concurrently gathered, but kept in separate datasets. The combined scattered and direct radiation is used for determining the patient's shape” [0055]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793